
	
		II
		109th CONGRESS
		2d Session
		S. 2827
		IN THE SENATE OF THE UNITED
		  STATES
		
			May 17, 2006
			Mr. Akaka (for himself
			 and Mr. Lieberman) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Homeland Security and
			 Governmental Affairs
		
		A BILL
		To amend the Homeland Security Act of 2002
		  to clarify the investigative authorities of the privacy officer of the
		  Department of Homeland Security, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Privacy Officer With Enhanced Rights
			 Act of 2006 or the “POWER Act of 2006”.
		2.Authorities of the
			 privacy officer of the Department of Homeland SecuritySection 222 of the Homeland Security Act of
			 2002 (6 U.S.C. 142) is amended—
			(1)by inserting (a)
			 Appointment and
			 responsibilities.— before The
			 Secretary; and
			(2)by adding at the end the following:
				
					(b)Authority
				To investigate
						(1)In
				generalThe senior official
				appointed under subsection (a) may—
							(A)have access to all records, reports,
				audits, reviews, documents, papers, recommendations, and other materials
				available to the Department that relate to programs and operations with respect
				to the responsibilities of the senior official under this section;
							(B)make such investigations and reports
				relating to the administration of the programs and operations of the Department
				that are necessary or desirable as determined by that senior official;
							(C)require by subpoena the production, by any
				person other than a Federal agency, of all information, documents, reports,
				answers, records, accounts, papers, and other data and documentary evidence
				necessary to performance of the responsibilities of the senior official under
				this section; and
							(D)administer to or take from any person an
				oath, affirmation, or affidavit, whenever necessary to performance of the
				responsibilities of the senior official under this section.
							(2)Enforcement of
				subpoenasAny subpoena issued
				under paragraph (1)(C) shall, in the case of contumacy or refusal to obey, be
				enforceable by order of any appropriate United States district court.
						(3)Effect of
				oathsAny oath, affirmation,
				or affidavit administered or taken under paragraph (1)(D) by or before an
				employee of the Privacy Office designated for that purpose by the senior
				official appointed under subsection (a) shall have the same force and effect as
				if administered or taken by or before an officer having a seal of
				office.
						(c)Supervision
						(1)In
				GeneralThe senior official
				appointed under subsection (a) shall report to, and be under the general
				supervision of the Secretary.
						(2)Notification to
				CongressIf the Secretary
				removes the senior official appointed under subsection (a) or transfers that
				senior official to another position or location within the Department, the
				Secretary shall—
							(A)promptly submit a written notification of
				the removal or transfer to Houses of Congress; and
							(B)include in any such notification the
				reasons for the removal or transfer.
							(d)Reports by
				senior official to CongressThe senior official appointed under
				subsection (a) shall submit reports directly to the Congress regarding
				performance of the responsibilities of the senior official under this section,
				without any prior comment or amendment by the Secretary, Deputy Secretary, or
				any other officer or employee of the Department or the Office of Management and
				Budget.
					.
			
